Government Employees Credit Union v. McCown                         



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-632-CV



GOVERNMENT EMPLOYEES CREDIT UNION AND KAREN MILLER BRENNER,

	RELATORS

vs.



THE HONORABLE F. SCOTT MCCOWN, JUDGE,

	RESPONDENT


 


ORIGINAL PROCEEDING FROM TRAVIS COUNTY

   



PER CURIAM
	This original proceeding involves the propriety of interlocutory protective and
sealing orders rendered by the district court in the underlying cause, Texas Share Guaranty Credit
Union v. Exxon Baytown Credit Union, No. 92-14472 (200th Dist. Ct., Travis County, Tex.). 
The district court rendered the protective and sealing orders to prevent the dissemination of
documents and information that are allegedly confidential by law.  Texas Credit Union Act, Tex.
Rev. Civ. Stat. Ann. arts. 2461-5.09, 2461-11.10, 2461-11.12 (West Supp. 1993); 7 Tex. Admin.
Code §§ 95.503, .505 (1988 & Supp. 1992-1993).
	After relators filed their motion for leave to file a petition for writ of mandamus,
the district court dismissed the underlying cause with prejudice on January 22, 1993.  The order
of dismissal did not incorporate the terms of the interlocutory protective and sealing orders;
therefore, these orders are no longer in effect.  See Scherff v. Missouri Pac. Ry., 17 S.W. 39 
(Tex. 1891).
	The subject matter of this action is moot; therefore, we dismiss the petition for writ
of mandamus as moot.  See Brawner v. Arellano, 758 S.W.2d 765 (Tex. 1988).

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed as Moot
Filed:  March 10, 1993
[Do Not Publish]